Case 10-50091        Doc 1072      Filed 07/29/20      Entered 07/29/20 17:05:53          Page 1 of 9




                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
                            BRIDGEPORT DIVISION
 ____________________________________
                                      )
 IN RE:                               )  CHAPTER 7
                                      )
        HAROLD E. COLE                )  CASE NO. 10-50091 (JAM)
                         Debtor       )
 ____________________________________)   JULY 29, 2020

         DEBTOR’S MOTION TO REMOVE CHAPTER 7 BANKRUPTCY TRUSTEE

    Harold E. Cole, the Debtor in the above-captioned matter (the “Debtor”), respectfully

 requests the removal of Kara S. Rescia, Esq., Chapter 7 Trustee of the Bankruptcy Estate of

 Harold E. Cole (the “Trustee”) pursuant to 11 U.S.C. § 324 and respectfully requests that a new

 Trustee be assigned pursuant to 11 U.S.C. § 703.

    I.        LEGAL STANDARD

           As this Court is aware, the standard for the grant or denial for the removal of a Chapter 7

 Bankruptcy Trustee is well-settled in this District and the Second Circuit Court of Appeals. See

 e.g. In Re Lundborg, 110 B.R. 106, 108 (1990), where the Court defined the applicable standard:

 “Code § 324(a) provides that “‘[t]he court, after notice and a hearing, may remove a trustee ... for

 cause.’ Cause, which is not defined by the Code, must be determined by courts on an ad hoc

 basis.”

           “Cause has been found to exist, inter alia, where the trustee is not disinterested . . . and

 where the trustee fails to perform his or her duties . . . or unreasonably delays in the performance

 of those duties” (citations omitted) Id. “In general, a party seeking the removal of a trustee must

 prove that there has been some actual injury or fraud” (citations omitted). “A trustee should not

 be removed for mistakes in judgment where that judgment was discretionary and reasonable

 under the circumstances . . . and courts should consider the best interests of the estate, rather than
Case 10-50091       Doc 1072     Filed 07/29/20         Entered 07/29/20 17:05:53      Page 2 of 9




 those of a single movant-creditor, when determining whether to remove a trustee” (citations

 omitted) Id.

    II.      ARGUMENT

          When the Court applies the above-referenced standard to the facts in the instant case, it

 becomes clear that the Chapter 7 Bankruptcy Trustee should be removed.

          On January 15, 2010, the Debtor filed a voluntary petition for relief under Chapter 11 of

 the United States Bankruptcy Code. On February 5, 2015, the case was converted to Chapter 7

 and Kara S. Rescia was duly appointed the Chapter 7 Trustee and is currently serving in that

 capacity. The following is an illustrative, but not exclusive, list of actions taken or not taken by

 the Chapter 7 Bankruptcy Trustee which would warrant her immediate removal.

          1. The Chapter 7 Bankruptcy Trustee took possession of $1,000.00, which the Debtor

 later learned was included on his Schedule C – Property Listed as Exempt, closing the Debtor’s

 checking account and impairing his ability to operate his business and support himself.

          2. During the course of the Chapter 7 proceeding, the Trustee sold real estate known as

 35 Joshua Hill Road, Woodbury, Connecticut substantially below the market price and

 potentially without proper advertising, thereby damaging and injuring the Debtor.

          3. The Trustee failed to provide requested information regarding the sale of the real

 estate that would have made it possible for the Debtor to solicit other buyers.

          4. The realtor selected by the Trustee failed to provide requested information regarding

 the sale of the real estate when the Debtor’s daughter called to request it that would have made it

 possible for the Debtor to solicit other buyers.

          5. The Trustee sold real estate known as 35 Joshua Hill Road, Woodbury, Connecticut

 without safeguarding business inventory and equipment of Debtor’s business property, known as




                                                    2
Case 10-50091     Doc 1072     Filed 07/29/20        Entered 07/29/20 17:05:53    Page 3 of 9




 the RAMASE property, located thereon. As a result, the Debtor suffered significant financial

 damages and losses.

        6. The Trustee appears to have relied on information regarding value of the RAMASE

 inventory in subsequent filings, that appears to have been provided by the Hamilton Group

 despite the in court testimony of Mike Knudsen from the Hamilton Group that they did not have

 any experience valuing antique building materials.

        7. As Trustee appeared unwilling to secure the RAMASE assets, Debtor had to negotiate

 an arrangement to have certain assets moved after which:

        a. Trustee would only allow them to be moved to the adjoining lot;

        b. Trustee would not allow Debtor to sell any of the inventory even with 100% of the

 proceeds coming to the Bankruptcy estate;

        c. Trustee did nothing to safeguard or preserve said assets.

        8. Trustee took possession of exempt assets in the form of instruments necessary for

 Debtor’s occupation. Trustee failed to safeguard those assets

        9. The Trustee employed Hamilton Group to liquidate the Debtor’s entire antiques

 inventory.

        10. Trustee chose an “expert” with substantially less experience that those provided by

 Debtor.

        11. Trustee relied on an appraisal by individuals who did not have the necessary

 knowledge to do the appraisal despite the following information provided to the Trustee by the

 Debtor:

        a. Appraisal of sample items by Thomas Schwenke – Woodbury Auctions;




                                                 3
Case 10-50091        Doc 1072     Filed 07/29/20       Entered 07/29/20 17:05:53      Page 4 of 9




         b. Skinner representative’s assessment of a sample of 24-36 items found his estimates

 consistently higher than Glass’s some 50% higher, some by a factor of 5 or 10 or more;

         12. Hamilton Group took items not part of the bankruptcy estate. Even after notice, they

 sold these items.

         13. Trustee used these vendors again despite unprofessional behavior exhibited during

 the first sale including but not limited to:

         a. substantially exceeding their fee estimate and industry standard negatively impacting

 the Bankruptcy Estate;

         b. printing a catalog that had no spaces between words, inaccurate descriptions including

 misrepresentation of age and photos taken on a wrinkled sheet when vendors recommended by

 Debtor run with professional part color catalogs with accurate descriptions by industry experts ;

         c. having little to no online sales experience;

         d. the auctioneer entering into a derogatory monologue about one of the Lombard

 stand(s), one of the more important pieces in the sale, discouraging bidder interest;

         e. selling in one sale what should have been broken up into two to three sales by a

 gallery of their level (only the very top galleries with huge followings do this successfully);

         f. refusing to use pre-auctions estimates provided by Debtor and his business partner,

 Bettina Kranin;

         g. ignoring Debtor’s concern that auction buyers tend to pay what they are told

 something is worth, so it is very important to present accurate market value estimates. After the

 first sale Debtor provided an example of the outcome of three items appraised by the Hamilton

 Group at $1,400.00, sold by them for $1,650 to the Debtor who sold them the next day to another

 dealer for $12,500.00, nearly 10 times what the Hamilton Group represented as market value;




                                                   4
Case 10-50091      Doc 1072     Filed 07/29/20        Entered 07/29/20 17:05:53       Page 5 of 9




        h. the Hamilton Group asking that estate pay experts to overcome their lack of

 experience with duck decoys even though they appraised ducks in the first sale;

        i. the Hamilton Group ignoring price tags on the inventory they were selling despite

 Debtor’s sixty plus years of experience.

        14. On or about January 9, 2017, after triple checking the amount needed, Debtor’s

 daughter obtained a lending commitment from Sachem Capital Partners for the $180,000.00 that

 the Trustee represented was needed to close the Chapter 7. Debtor’s daughter also obtained a

 lending commitment from Sachem Capital Partners for funds needed to bring property tax

 current and pay all lien holders. To facilitate closing, Debtor’s daughter requested a Court

 approved statement of what was due from the Trustee to assure the properties would transfer to

 lender simultaneous to closing. After receiving the Commitment Letter, the Trustee increased

 the settlement amount by $40,000.00. When for months the Trustee refused to provide a Court

 approved final statement, her increase of $40,000.00 plus the increase in taxes due and the

 interest lending needs exceeded collateral and the lender was forced to withdraw their

 commitment.

        15. Throughout the Chapter 7, Trustee has refused to provide detailed and accurate

 financial statements of the bankruptcy estate. Debtor has received one incomplete statement that

 did not add correctly and one marked up in a sloppy manner.

        16.     Had Trustee worked with the Debtor to select an appropriate expert to liquidate

 his assets including but not limited to Bruce Gamage or Julia’s, investigated Debtor’s concerns

 about a lack of advertising of his real estate, safeguarded the assets of Debtor’s business

 RAMASE or worked with Debtor to secure the Sachem lending Chapter 7 could have been

 closed prior to the end of 2015 and Debtor would have been assured an excess estate.




                                                  5
Case 10-50091     Doc 1072      Filed 07/29/20       Entered 07/29/20 17:05:53   Page 6 of 9




        17.     Debtor respectfully submits the aforementioned actions have greatly prolonged

 his Chapter 7 and caused severe negative financial impact to Debtor and severe emotional pain

 and suffering to Debtor, his business partner and his daughter.

        WHEREFORE, Applicant prays that Kara S. Rescia, Esq. be removed as Trustee of the

 Bankruptcy Estate of Harold E. Cole and a new Trustee be appointed.


                                                       Harold E. Cole



                                              By:        /s/ Neal P. Rogan
                                                       Neal P. Rogan (ct13602)
                                                       Law Offices of Neal Rogan, LLC
                                                       315 Post Road West
                                                       Westport, CT 06880
                                                       (t) (203) 341-8783
                                                       (f) (203) 341-8560 fax
                                                       neal@nealrogan.com




                                                 6
Case 10-50091     Doc 1072      Filed 07/29/20       Entered 07/29/20 17:05:53      Page 7 of 9




                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                BRIDGEPORT DIVISION

 ______________________________
 IN RE:                         )                      CHAPTER 7
                                )
 HAROLD E. COLE                 )                      CASE NO: 10-50091 (JAM)
             Debtor             )
 ______________________________)                       JULY 29, 2020


             PROPOSED ORDER AUTHORIZING REMOVAL OF TRUSTEE

        CAME ON FOR CONSIDERATION the motion of Harold E. Cole, Debtor in the

 above case, seeking relief by the removal of the Kara S. Rescia, Esq. as Trustee of his

 Bankruptcy Estate.

        ORDERED, that Kara S. Rescia, Esq. be removed as the Trustee of the Bankruptcy

 Estate of Harold E. Cole for cause pursuant to 11 U.S.C. Section 324.

        ORDERED, that the Bankruptcy Estate of Harold E. Cole be referred to the U.S. Trustee

 to appoint an interim Trustee to manage the estate until a permanent Trustee can be assigned or

 to serve as Trustee in this case pursuant to 11 U.S.C. Section 703.


                                                       Harold E. Cole



                                              By:        /s/ Neal P. Rogan
                                                       Neal P. Rogan (ct13602)
                                                       Law Offices of Neal Rogan, LLC
                                                       315 Post Road West
                                                       Westport, CT 06880
                                                       (t) (203) 341-8783
                                                       (f) (203) 341-8560 fax
                                                       neal@nealrogan.com




                                                 7
Case 10-50091     Doc 1072     Filed 07/29/20       Entered 07/29/20 17:05:53      Page 8 of 9




                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
                            BRIDGEPORT DIVISION
 ____________________________________
 IN RE:                               )  CHAPTER 7
                                      )
        HAROLD E. COLE                )  CASE NO. 10-50091 (JAM)
                         Debtor       )
 ____________________________________)   JULY 29, 2020

                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on July 23, 2020 in accordance with Rules 7004,
 7005 and 9014 F.R.Bank.P., I served the following on the parties listed below:

 Kara S. Rescia, Esq.                                 John A. Lovetere
 Rescia Law, P.C.                                     Executor of the Estate of Nancy Lovetere
 5104A Bigelow Commons                                Denise M. Cloutier, Esq.
 Enfield, CT 06082                                    William C. Franklin, Esq.
                                                      Thomas W. Mott, Esq.
 Office of the United States Trustee                  Cramer & Anderson, LP
 Giaimo Federal Building                              P.O. Box 278
 150 Court Street                                     Litchfield, CT 06759-0278
 Room 302
 New Haven, CT 06510                                  United States Internal Revenue Service
                                                      Christine Sciarrino
 Art Pappas                                           Assistant United States Attorney
 P.O. Box 335                                         U.S. Attorney’s Office
 Woodbury, CT 06798                                   915 Lafayette Boulevard
                                                      Room 309
 Counsel to Susan Balutis                             Bridgeport, CT 06604
 David M. S. Shaiken, Esq.
 Shipman, Shaiken & Schwefel, LLC                     Counsel to Maryellen & Roger Simon
 433 South Main Street                                Daniel C. Burns, Esq.
 Suite 319                                            Berdon, Young & Margolis, P.C.
 West Hartford, CT 06110                              132 Temple Street
 david@shipmanlawct.com                               New Haven, CT 06510

 Counsel to Donna Lee Hamilton
 Lorrain & Patricia Stauble
 Douglas M. Evans, Esq.
 Kroll, McNamara, Evans & Delehanty, LLP
 65 Memorial Road
 Suite 300
 West Hartford, CT 06107
 bankr@kmelaw.com



                                                8
Case 10-50091    Doc 1072      Filed 07/29/20       Entered 07/29/20 17:05:53    Page 9 of 9




 Counsel to Henry Hart                                      Hunt Liebert Jackson, P.C.
 Anita C. DiGioia, Esq.                                     Linda St. Pierre, Esq.
 acd@digiolaw.com                                           50 Weston Street
                                                            Hartford, CT 06120
 Gregg D. Adler, Esq.
 Livingston, Adler, Pilda, Meiklejohnn & Kelly, P.C.        HSBS Bank, USA NA
 557 Prospect Avenue                                        Tracy F. Allen, Esq.
 Hartford, CT 06105-2922                                    bkeef@bmpc-law.com

 State of Connecticut Department of Revenue Services        Counsel to BTJ, Inc.
 Maria A. Santos                                            Douglas J. Lewis, Esq.
 Assistant Attorney General                                 Lewisdouglas74@yahoo.com
 P.O. Box 120
 55 Elm Street, 4th Floor                                   Counsel to Robert Lord
 Hartford, CT 06141-0120                                    Ellery E. Plotkin, Esq.
 Maria.santos@ct.gov                                        eplotkinjd@aol.com

 Counsel to US Bank Trust, NA
 Stephanie Emma Babin, Esq.
 sbabin@sassoncymrot.com
 Aaron A. Fredericks, Esq.
 afrederics@sassooneymrot.com

 Paige Vaillancourt, Esq.
 Rescia Law, P.C.
 5104A Bigelow Commons
 Enfield, CT 06082




 /s/ Neal P. Rogan
 Neal P. Rogan, Esq.




                                                9
